Citation Nr: 1028941	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-25 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1969, and March 1970 to May 1974.  He also served in the Army 
National Guard from December 1978 to October 1988.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in which the Veteran was denied service connection 
for any lung condition.

In December 2007, the Veteran failed to appear for a hearing 
scheduled before a Veterans Law Judge at the RO.  He has not 
offered any explanation for not appearing; therefore, his request 
for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702 
(e) (2009).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and was exposed to herbicides.

2.  A lung disability was not present in service or until years 
thereafter, and is not etiologically related to service; a 
respiratory cancer has not been demonstrated.


CONCLUSION OF LAW

A lung disability was not incurred or aggravated during active 
duty, and its incurrence or aggravation during such service may 
not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In letters sent in August and September 2005, prior to the 
initial adjudication of the claim, the RO notified the Veteran of 
the evidence needed to substantiate his claim for service 
connection.  The letters satisfied the second and third elements 
of the duty to notify by informing the Veteran that VA would try 
to obtain medical records, employment records, or records held by 
other Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The Veteran has substantiated his status as a Veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claim, in a 
July 2006 letter.

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice was provided after the initial adjudication 
of the claims, this timing deficiency was remedied by the 
issuance of VCAA notice followed by readjudication of the 
claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
The claim was readjudicated in the July 2006 SOC.  Therefore, any 
timing deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, VA treatment records and 
private treatment records.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The medical evidence of record shows that the Veteran has been 
found to have lung masses of uncertain etiology.  Treatment 
providers have determined that they are not cancerous.  The 
Veteran contends that he was exposed to herbicides while serving 
in Vietnam.  As discussed below, his exposure to herbicides in 
Vietnam is conceded, however, there is no evidence that his lung 
disability may be related to exposure to herbicides in Vietnam or 
to any other disease or injury in service.  The Veteran has not 
reported a continuity of symptomatology beginning in service and 
there is no other evidence, VA or private, that the current hilar 
mass may be related to service.  Accordingly, a medical 
examination or opinion is not required.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 
14, 2009).  

"[L]ay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive service 
connection on the basis of herbicide exposure for specified 
diseases manifested to a degree of 10 percent within a specified 
period in a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  It also 
provides presumptive service connection on the basis of herbicide 
exposure for each additional disease that the Secretary 
determines in regulations prescribed under this section warrants 
a presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed in 
such regulations in a Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and (B) 
the occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for the purposes of this 
section.  38 U.S.C.A. § 1116(b)(1).

In making determinations for the purpose of this subsection, the 
Secretary shall take into account (A) reports received by the 
Secretary from the National Academy of Sciences under section 3 
of the Agent Orange Act of 1991 [note to this section], and (B) 
all other sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall take 
into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans and 
exposure to an herbicide agent shall be considered to be positive 
for the purposes of this section if the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association.  38 U.S.C.A. § 1116(b)(3).

The Veteran's diagnosed lung disability (hilar mass) is not among 
the diseases specified in 38 U.S.C.A. § 1116(a).  In addition, 
the Secretary has not determined, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and (B) 
the occurrence of the Veteran's hilar mass in humans.  See 38 
C.F.R. § 3.309(e).

Analysis

The Veteran contends that his current lung disability is the 
result of herbicide exposure in Vietnam.  Because the Veteran 
served in Vietnam, his exposure to herbicides is presumed.  38 
C.F.R. § 3.307(a)(6)(iii).  The Veteran's lung disability (hilar 
mass) is not subject to presumptive service connection on the 
basis of herbicide exposure because the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the occurrence 
of a hilar mass in humans.  

Presumptive service connection is provided for respiratory 
cancers, including lung cancer, in Veterans exposed to herbicides 
during service.  The Veteran has undergone extensive evaluation 
through VA.  Biopsies have been performed and reviewed by 
pathologists; his case was reviewed by several physicians; and 
was submitted to a tumor board.  These evaluations resulted in 
repeated findings that he did not have a respiratory cancer.  He 
has been found to have lymphadenopathy; a condition not subject 
to presumptive service connection.

The Veteran could, nonetheless establish service connection with 
evidence of direct incurrence.  Stefl v. Nicholson, 21 Vet. App. 
120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The current record contains no evidence of a nexus between the 
Veteran's military service and his lung disability.  

The Veteran's service treatment records contain no findings of a 
lung disorder and the Veteran has reported no in-service 
symptoms.

The post-service medical evidence of record shows that a right 
hilar mass as well as a subcarinal mass were found by CT scan of 
the abdomen in May 2004.  See treatment records from S.D., M.D.  
The Veteran has reported no symptomatology between the time of 
his discharge from service and the initial findings approximately 
15 years after the end of his last period of reserve service.

No medical professional has linked a current lung condition to 
service.  In January 2006 a VA physician expressed the view that 
the most likely diagnosis was Castleman's disease; but added that 
"interestingly, sarcoidosis, hodgkin's diseae, non hodgkin's 
lymphoma-all still in the diff dx-are considered potentially 
Agent Orange related."  Subsequent treatment records show that 
none of these diagnoses were ultimately identified. 

The Veteran does not have a lung disability which may be presumed 
to be service connected due to exposure to herbicide agents in 
Vietnam.  There is no evidence otherwise linking the current 
disability to service.

The Veteran is competent to report the symptoms of his disability 
however, as a layperson; he does not have the expertise to link 
the current disability to herbicides in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Indeed the statutory scheme 
discussed above envisions that the link between a disease and 
herbicide exposure is established by scientific evidence.

Accordingly, the Board must conclude that the preponderance of 
the evidence is against a link between the current disability and 
service.  As the evidence is against the claim, reasonable doubt 
does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002).



ORDER

Service connection for a lung disability is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


